Citation Nr: 0902732	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1975 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  An unappealed September 1983 rating decision denied 
service connection for a psychiatric disorder (nervous 
condition), also described as an acute schizophrenic episode, 
because this condition preexisted the veteran's military 
service and was not made chronically worse by his service.

2.  A July 1990 Board decision denied the veteran's petition 
to reopen his claim for service connection for a psychiatric 
because he had not submitted new and material evidence 
suggesting his diagnosed, pre-existing, schizophrenia had 
increased in severity during his military service.

3.  The additional evidence received since that July 1990 
Board decision concerning the claim for service connection 
for a psychiatric disorder other than PTSD still does not 
suggest a permanent worsening of the pre-existing 
schizophrenia as a result of the veteran's military service.

4.  An April 2002 Board decision affirmed a February 1999 RO 
decision that also denied service connection for PTSD due to 
a lack of a then current diagnosis of this condition.

5.  The additional evidence received since that April 2002 
Board decision concerning the claim for service connection 
for PTSD still does not suggest the veteran has this 
condition as a result of any incident (stressor) that 
occurred during his military service.


CONCLUSIONS OF LAW

1.  The Board's July 1990 decision that denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. § 20.1100 (2008).

2.  The Board's April 2002 decision that denied service 
connection for PTSD also is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. § 20.1100 (2008)  

3.  New and material evidence has not been submitted since 
those decisions to reopen these claims.  38 U.S.C.A. § 5108 
(West Supp. 2005); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June and December 2004, prior to the initial adjudication of 
his claims in February 2005.  These letters informed him of 
the evidence required to substantiate his petition to reopen 
his service connection claims, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letters also complied with Kent because they apprised him of 
the evidence necessary to substantiate the elements of the 
claims that were found insufficient in their 
previous denials.  The letters did not comply with Dingess, 
as he was not apprised of the downstream disability rating 
and effective date elements of his claims, but this is 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board will conclude below that there is 
insufficient evidence to reopen his underlying claims for 
service connection, the downstream disability rating and 
effective date elements of his claims are ultimately moot.

So even if there is arguably any deficiency in the notice to 
the veteran or the timing of these notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
but nonetheless concluding the evidence established the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and therefore determined 
the error was harmless.)

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159 (2008).  The VCAA requires a veteran 
to present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board determines 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America v. Secretary 
of VA, 345 F.3d 1334 (Fed. Cir. 2003).  Simply put, the 
veteran is not entitled to a VA examination to determine 
whether he has a psychiatric disorder, including PTSD, as a 
result of his military service unless and until he submits 
new and material evidence to reopen his claims.  See 38 
C.F.R. § 3.159(c)(4)(iii).  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or Court.

II.	Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Psychiatric 
Disorder other than PTSD  

The veteran is attempting to reopen his claim for service 
connection for a psychiatric disorder, other than PTSD.  He 
contends that his pre-existing psychiatric disorder was 
aggravated by his military service.  However, for the reasons 
and bases discussed below, the Board finds that new and 
material evidence has not been submitted to reopen this 
claim, so his petition must be denied.

The veteran was diagnosed with paranoid schizophrenia in 1974 
and hospitalized in the Mississippi State Hospital from 
December 1974 to February 1975, prior to entering service in 
August 1975.  After just three months of service, he suffered 
a schizophrenic episode and was again hospitalized.  The Army 
Medical Board determined that his precipitating stress in 
service was only minimal, routine military duty.  
Consequently, his training was immediately suspended and he 
was administratively discharged in January 1976 due to his 
pre-existing psychiatric disorder.  

The veteran later filed a claim for service connection for a 
psychiatric disorder in July 1983.  However, the RO denied 
his claim in September 1983 on the basis that his psychiatric 
disorder was not caused by his service because it preexisted 
his service and was not aggravated by his service since his 
service was very brief and, according to the medical board, 
only minimally stressful, routine military duty.  He did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.



The veteran attempted to reopen this claim in August 1987.  A 
July 1990 Board decision affirmed a February 1988 RO decision 
denying his petition to reopen the claim, and he again did 
not appeal.  Unless the Chairman orders reconsideration, 
the veteran appeals the Board's decision, or one of the other 
exceptions to finality apply (such as the decision is 
collaterally attacked and it is determined the decision was 
clearly and unmistakably erroneous), all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The current appeal concerns the veteran's more recent 
petition to reopen this claim.  Before addressing the claim 
for service connection on the merits, however, the Board must 
first determine whether new and material evidence has been 
submitted since the July 1990 Board decision that denied the 
veteran's request to reopen the claim for service connection 
for a psychiatric disorder.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Under VA law and regulation, if 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.



Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim 
for service connection for a psychiatric disorder (other than 
PTSD) is the evidence that has been added to the record since 
the final and binding July 1990 Board decision.  And 
considering the stated basis of that denial, new and material 
evidence needs to suggest that his pre-existing 
psychiatric disorder was aggravated - meaning made 
chronically worse, by his military service.  Unfortunately 
for him, there is no such additional evidence.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

In addition, psychoses (including schizophrenia) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.384, 3.307, 
3.309. 

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).



VA's General Counsel has held that to rebut the presumption 
of sound condition when entering service under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service beyond 
its natural progression.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Since that July 1990 Board decision, the veteran has 
submitted numerous statements describing his current 
condition and reiterating his belief that his condition was 
caused or aggravated by his military service.  On the one 
hand, these statements are "new" in that they did not exist 
at the time of the Board's July 1990 decision and, therefore, 
were not considered and could not possibly have been.  But on 
the other hand, as mentioned, the veteran is merely 
reiterating arguments he made prior to the Board denying his 
petition to reopen his claim in July 1990.  So in this 
respect his additional statements to this same effect are not 
new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In any event, these additional statements are not material to 
the determinative issue of whether the veteran's pre-existing 
psychiatric disorder was chronically aggravated by his 
military service.  In order to reopen his claim, he must 
provide the unestablished fact missing from his original 
claim.  The basis of the RO's final and binding September 
1983 rating decision was the lack of a medical opinion 
indicating his military service had chronically aggravated 
his pre-existing psychiatric disorder.  And when later 
denying his petition to reopen this claim in July 1990, the 
Board indicated there still was no evidence suggesting his 
diagnosed, pre-existing, schizophrenia had increased in 
severity (i.e., been aggravated) by his military service.  
Therefore, because his newly submitted statements still do 
not contain such a medical opinion, they do not provide the 
unestablished fact necessary to substantiate his claim.  His 
personal statements in this regard are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Hence, these statements are not 
material as defined by VA regulation.  See 38 C.F.R. § 3.156.  

As a whole, the evidence received since the July 1990 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 1990 Board decision remains final and the appeal is 
denied.

III.	Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for PTSD

The veteran contends that he has PTSD as a result of his five 
months of service.  He filed a claim for service connection 
for PTSD in January 1999, which the RO denied in February 
1999 for lack of a then current diagnosis of this condition.  
He appealed and the Board affirmed the RO's denial in April 
2002.  He did not appeal the Board's decision, so it is final 
and binding on him based on the evidence then of record.  See 
38 C.F.R. § 20.1100.  His current appeal concerns his 
petition to reopen this claim for service connection for 
PTSD.  However, for the reasons and bases discussed below, 
the Board finds that new and material evidence has not been 
submitted to reopen this claim, so his petition must be 
denied.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

Since that April 2002 Board decision, the veteran has 
submitted numerous additional statements describing his 
current symptoms and reiterating his belief that these are 
symptoms of PTSD caused by his military service.  So, on the 
one hand, these statements are "new" in that they did not 
exist at the time of the April 2002 Board decision and, 
therefore, were not considered.  But on the other hand, 
as mentioned, he is merely reiterating arguments he made 
prior to the Board denying his claim in April 2002.  So in 
this respect his additional statements to this same effect 
are not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In any event, these additional statements are not material to 
one of the central issues in this case, the stated basis of 
the prior denial, whether the veteran has the required 
current medical diagnosis of PTSD.  As the lack of a then 
current diagnosis of this condition was the basis of the 
Board's final and binding April 2002 decision, to reopen the 
claim there needs at least to be evidence now in the record 
showing a current diagnosis of PTSD to substantiate this 
claim, irrespective of the additional requirements that there 
be confirmation of an alleged stressor to support this 
diagnosis and medical nexus evidence linking the diagnosis to 
that stressor.  The veteran has only submitted his lay 
statements stating he believes he has PTSD, and that he 
believes it is related to his military service.  Since, 
however, he is not competent to make either of these critical 
determinations, his unsubstantiated lay statements, alone, 
are not new and material.  See 38 C.F.R. § 3.156; 
Moray, 5 Vet. App. at 211.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Indeed, in the Routen 
decision, the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the Board's April 2002 
decision that would permit reopening the claim for service 
connection for PTSD.  


ORDER

The appeal is denied because new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.

The appeal is denied because new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for PTSD.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


